PER CURIAM HEADING








                                NO.
12-07-00149-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
            
THE STATE OF TEXAS    §          APPEAL FROM THE 
FOR THE BEST
INTEREST AND PROTECTION  §          COUNTY
COURT AT LAW OF
OF C.T.
§          CHEROKEE COUNTY, TEXAS
 


















 
 

            MEMORANDUM
OPINION
PER CURIAM
            This appeal
is being dismissed for Appellant’s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3.
            Appellant’s
docketing statement was due to have been filed at the time the appeal was
perfected, i.e., April 16, 2007.  See Tex. R. App. P. 32.1.  On April 19, 2007, this court notified
Appellant that she should file a docketing statement immediately if she had not
already done so.  However, Appellant
failed to file a docketing statement.
            On May 3,
2007, this court issued a second notice advising Appellant that the docketing
statement was past due and giving her until May 14, 2007 to comply with Rule
32.1.  The notice further provided that
failure to comply with this second notice would result in the appeal being
presented for dismissal in accordance with Texas Rule of Appellate Procedure
42.3.  The deadline for filing the
docketing statement under this second notice has now passed, and Appellant has
not filed the docketing statement as required by Rule 32.1 and the court’s
notices.  
            Because
Appellant has failed, after notice, to comply with Rule 32.1, the appeal is dismissed.  See Tex.
R. App. P. 42.3(c).
Opinion delivered May 23,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)